Citation Nr: 9906954	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to an increased (compensable) evaluation for 
hallux valgus of the right foot.

3.  Entitlement to an increased (compensable) evaluation for 
hallux valgus of the left foot.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a left scapula fracture.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1955 to December 
1984.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision from 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran was afforded a personal hearing at the RO in 
January 1997.

The issue of entitlement to an increased (compensable) 
evaluation for residuals of a left scapula fracture are 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In April 1985, the RO denied service connection for a 
strain of the cervical spine.

2.  The evidence received since the unappealed April 1985 
decision, includes post service military and VA medical 
record which are so significant that they must be considered 
in order to fairly decide the merits of the claim

3.  The hallux valgus of the right foot is manifested by 
complaints of pain, and tenderness in the metatarsophalangeal 
joint region which results in functional impairment.

4.  The hallux valgus of the left foot is manifested by 
complaints of pain and tenderness in the metatarsophalangeal 
joint region which results in functional impairment.


CONCLUSIONS OF LAW 

1.  The evidence submitted since the April 1985 unappealed 
decision by the RO, which denied service connection for a 
strain involving the cervical spine, is new and material and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 19918 C.F.R. §  3.156 (1998).

2. The schedular criteria for a 10 percent rating for hallux 
valgus of the right foot have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 4.71a, Part 
4, Diagnostic Code 52840 (1998).

3.  The schedular criteria for a 10 percent rating for hallux 
valgus of the left foot have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 4.71a, Part 
4, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for a Cervical Spine Disability

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty or which is proximately 
due to or the result of a service connected disease or 
injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the April 1985 denial 
by the RO may be briefly summarized.  The service medical 
records reflect that the veteran was seen on several 
occasions for complaints pertaining to the cervical spine.  A 
VA examination was conducted in January 1985.  At that time 
the diagnosis was old neck injury, intermittently 
symptomatic.

In April 1985 the RO denied service connection for a strain 
of the cervical spine.  This denial was based apparently on 
the fact that the VA examination showed no evidence of a 
current disability involving the cervical spine.  The veteran 
was notified of this decision and of his appellate rights.  
He did not appeal this denial.  Accordingly, the April 1985 
decision is final.  38 U.S.C.A. § 7.105 (West 1991).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 C.F.R. § 3.156 (1998).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis to reopen a previously and finally disallowed 
claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The evidence received since the April 1985 decision includes 
military and VA medical records covering the period from 1986 
to 1996 during which time the veteran was treated for various 
disorders.  These records show that beginning in April 1987, 
the veteran was seen on several occasions for neck 
complaints.  In April 1987, the impression was myofascial 
pain.  Magnetic resonance imaging, dated in July 1992, showed 
disc disease of the cervical spine.  VA examination in 
September 1996 revealed a diagnosis of residuals of a 
compression fracture of the cervical spine port.  

During a hearing at the RO in January 1997, the veteran 
testified that he was involved in three separate automobile 
accidents during service during which he injured his neck.  
He indicated that he has continued to be bothered by neck 
pain.

To summarize, the veteran's statements describing the 
symptoms associated with his cervical spine disability are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The medical evidence received since 
the April 1985 decision by the RO, showing treatment 
beginning in 1987, clinically confirms for the first time, 
the presence of a chronic disability involving the cervical 
spine.  The veteran has testified regarding the continuity of 
the neck pain.  The Board finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, it is the Board's judgment that the evidence 
received since the April 1985 decision is new and material, 
and the veteran's claim has been reopened.

Increased Rating for Hallux Valgus

The veteran and his representative contend, in essence, that 
an increased rating is warranted for the veteran's service-
connected bilateral hallux valgus disabilities.  It is 
specifically asserted that his hallux valgus affects his 
ability to walk after an extended of time, and that he 
experiences rawness on the bottom of his two small toes, 
accompanied with blisters.  

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
This finding is based in part on the veteran's assertion that 
his disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the Board 
is satisfied that the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In this case, a review of the record 
reveals that the RO established service connection for hallux 
valgus in a September 1996 rating decision and a zero 
percent, or noncompensable, rating was assigned pursuant to 
Diagnostic Code 5280 of VA's Schedule for Rating Disabilities 
(Schedule).  

Diagnostic Code 5280 pertains to hallux valgus.  Unilateral 
hallux valgus with severe symptoms equivalent to amputation 
of the great toe warrants a 10 percent evaluation.  A 10 
percent evaluation is also warranted for unilateral hallux 
valgus if it is postoperative with resection of the 
metatarsal head.  38 C.F.R. Part 4, Diagnostic Code 5280 
(1998).

Diagnostic Code 5284 provides for the evaluation of other 
injuries to the foot.  When moderate, a rating of 10 percent 
evaluation is provided.  When moderately severe, a rating of 
20 percent is provided. 38 C.F.R. Part 4, Diagnostic Code 
5284 (1998).

A VA compensation examination was conducted in January 1985.  
At that time, the veteran complained of bilateral foot pain.  
An examination showed moderate hallux valgus bilaterally.  
Generalized callus formation over the solar surface of both 
great toes was reported; the examiner noted that these were 
nontender.  The diagnosis was, in pertinent part, bilateral 
moderate hallux valgus deformities.  

A VA compensation examination was conducted in July 1996.  At 
that time, the veteran complained of constant pain brought 
about by deformity of both of his great toes, which was 
worsened with weightbearing activities.  The examination 
showed a hallux valgus deformity at 30 degrees bilaterally.  
Generalized tenderness was reported by the examiner at the 
first metatarsophalangeal joint of both feet.  The veteran 
was noted to ambulate with a slight limp and was unable to 
toe walk.  The diagnosis was bilateral hallux valgus 
deformity.  X-ray showed the presence of bilateral hallux 
valgus, more on the right.  

The evidence of record also shows that the veteran has 
received treatment at military and VA medical facilities from 
1985 to 1996 for several disabilities, including complaints 
pertaining to his feet. 

As noted above, the veteran was afforded a personal hearing 
at the RO in January 1997.  He testified that his hallux 
valgus affected his ability to walk after an extended of 
time; he added that that he experienced rawness on the bottom 
of his two small toes, accompanied with blisters.  He also 
noted that he wore shoe inserts and special shoes.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In particular, governing VA regulations, set forth at 38 
C.F.R. § 4.40 (1998) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1998).

To summarize, the veteran's statements describing the 
symptoms associated with his hallux valgus disability are 
considered competent evidence.  However, such statements must 
be reviewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this regard, the veteran has reported that 
the pain in his feet is constant and hinders his ability to 
walk.  The recent VA examination showed the presence a hallux 
valgus deformity at 30 degrees, bilaterally.  Additionally, 
there was generalized tenderness at the first 
metatarsophalangeal joint region of each foot.  Also, it was 
also noted that the veteran ambulated with a slight limp and 
was unable to toe walk.  

After reviewing the current medical evidence and the 
veteran's complaints, in conjunction with the findings in the 
Deluca case, it is the Board's judgment that the degree of 
impairment resulting from the bilateral hallux valgus more 
nearly approximates the criteria for moderate disability of 
the foot under Diagnostic Code 5284.  38 C.F.R. § 4.7 (1998).  
Accordingly, a 10 percent rating, for each foot is warranted.  

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent for each foot.  The current 
medical evidence does not show the presence of moderately 
severe impairment.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  The Board finds that the 
current 10 percent for each foot is the highest rating 
warranted by the evidence in conjunction with the initial 
grant in September 1996.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a rating in excess of 10 
percent for each foot.


ORDER

New and material evidence having been received, the claim for 
service connection for a cervical spine disability is 
reopened.

A 10 percent rating for right foot hallux valgus is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

A 10 percent rating for left foot hallux valgus is granted, 
subject to law and regulations applicable to the payment of 
monetary benefits.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a cervical spine 
disorder.  Accordingly, the current decision must be based on 
a review of the entire evidentiary record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In conjunction with reopening 
his claim, the Board is of the opinion that a current VA 
examination of the cervical spine would be beneficial in this 
case. 

As to the veteran's claim for entitlement to an increased 
rating for residuals of a left scapula fracture, the RO has 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5203 of VA's Schedule.  See RO rating 
decision of September 1996.  The record reflects that the 
recent VA compensation examination in September 1996 showed 
some limitation of motion of the left arm.  X-ray studies 
showed degenerative changes of the acromioclavicular joint.  
The Board construes these findings as raising the issue of 
entitlement to service connection for arthritis of the left 
acromioclavicular joint on a secondary basis.  The Board 
further finds that this claim is "inextricably intertwined" 
with the veteran's claim for an increased rating for left 
scapula fracture residuals and must be formally adjudicated 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Court has held that when aggravation of a veteran's non-
service-connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board again points out that it is the established 
doctrine of the Court that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca, Schafrath, supra; 38 C.F.R. §§ 4.40, 4.45 (1998).  
In view of the requirements set out by the Court in DeLuca, 
supra, the Board is of the opinion that a contemporaneous and 
thorough examination should be conducted.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  The 
RO should furnish the veteran the 
appropriate release of information forms 
order to obtain copies of all private, 
military and VA post service medical 
records pertaining to current treatment 
for the disabilities in issue, and 
treatment for the cervical spine 
disability since his retirement from 
active duty, which are not on file. See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the VA medical 
facility in Little Rock, Arkansas to 
furnish copies of any additional 
treatment records covering the period 
from January 1997 to the present. 

3.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, extent, and etiology of any 
cervical spine disorder.  All indicated 
tests should be conducted.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner for review 
in conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely than not that any cervical spine 
disorder diagnosed is related to the 
veteran's period of active service.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The orthopedist is also requested to 
conduct an examination of the left 
shoulder for the purpose of ascertaining 
the severity of his service-connected 
residuals of a fracture of the left 
scapula.  The examination should include 
all necessary tests and studies, including 
X-rays.  The veteran's left scapula should 
be examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner should 
also be asked to note the normal ranges of 
motion of the shoulder.  Additionally, the 
examiner should be requested to determine 
whether either of the veteran's left 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
See DeLuca, supra.  See also 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (1998).  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
shoulder is used repeatedly over a period 
of time.  

If arthritis of the left shoulder is 
found, it is requested by the examiner to 
render an opinion as to whether it is as 
likely as not that the veteran's service-
connected residuals of a left scapula 
fracture caused or is aggravating any 
other disability of the left shoulder, to 
include arthritis.  If aggravation is 
found, it is requested that the examiner 
specify, to the extent possible, the 
degree of aggravation.  Any specialized 
examinations deemed necessary should be 
performed.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The claims folder and a copy of 
this Remand should be furnished to the 
examiner prior to the examination.

5.  The RO should also formally adjudicate 
the issue of entitlement to service 
connection for arthritis of the left 
acromioclavicular joint secondary basis, 
to include consideration of the Allen 
case.  In the event that the issue is 
denied by the RO, the veteran must be 
informed of his appellate rights.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration of Bernard and DeLuca, 
supra, and 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).
If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC, which 
includes the laws and regulations regarding direct service 
connection, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

- 13 -


